Citation Nr: 1035365	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for depressive disorder prior to December 17, 2009, and 
in excess of 30 percent since December 17, 2009.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to January 1986 
and again from June 1987 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona 
which granted service connection for depressive disorder and 
assigned a disability rating of 10 percent, effective December 1, 
2006, the day after the Veteran's discharge from military 
service.  By rating decision dated in April 2010, the RO 
increased the Veteran's disability rating from 10 percent to 30 
percent, effective December 17, 2009, the date of the most recent 
VA examination.  However, the Veteran's appeal for a higher 
rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement as to 
an RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).
  

FINDINGS OF FACT

1.  Prior to January 28, 2008, the Veteran's depressive disorder 
was productive of occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms that are controlled by continuous 
medication due to symptoms including sleep disturbance and 
transient suicidal ideation with no history of attempts or active 
plans.  

2.  Beginning January 28, 2008, the Veteran's depressive disorder 
has been manifested by no more than some occupational and social 
impairment with reduced reliability and productivity due to 
symptoms including sleep disturbance, intrusive thoughts, 
nightmares, lack of motivation, loss of interest, feeling sad and 
anxious, fleeting eye contact, restricted affect, and transient 
suicidal ideation with no history of attempts or active plans.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 
percent for depressive disorder prior to January 28, 2008 have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 9434 (2009).

2.  The criteria for a disability rating greater than 30 percent 
for depressive disorder beginning January 28, 2008 have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.71a, Diagnostic Code (DC) 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his service-
connected depressive disorder is more disabling than evaluated 
both prior to and beginning December 17, 2009.  By rating 
decision dated in April 2007 the RO granted service connection 
for depressive disorder and assigned a disability rating of 10 
percent effective December 1, 2006.  By rating decision dated in 
April 2010, the RO increased the Veteran's disability to 30 
percent, effective December 17, 2009,.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Veteran's depressive disorder is rated under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9434.  Under that code, a 10 percent 
disability rating is in order when there is occupational and 
social impairment due to mild or transient symptoms that decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or symptoms that are 
controlled by continuous medication. 

A 30 percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships. Id.


A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name. Id.

Also of relevance is the Global Assessment of Functioning (GAF) 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A score of 51 to 60 is defined as indicating moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 
(1995).

Factual Background

Evidence relevant to the level of severity of the Veteran's 
depressive disorder includes VA psychiatric examination reports 
dated in January 2007 and December 2009 and a VA outpatient 
treatment report dated in January 2008.  

During the January 2007 VA examination the Veteran reported that 
he had just retired from the Army after 20 years of service.  He 
indicated that the last few years of active duty were a struggle 
for him and reported that he was feeling significant levels of 
work stress during the final few years of active duty service.  
He described his retirement after 20 years as "a relief."  The 
examiner noted that a review of the claims file revealed a 
February 2005 diagnosis of depressive disorder, not otherwise 
specified.  The Veteran reported that he was treated briefly with 
Cymbalta but he stopped taking the medication because he did not 
like its side effects.  

The Veteran's chief complaint related to energy level.  He 
reported that his sleep was "horrible."  He indicated that he 
generally went to bed around 11:00 pm, woke from 12:30 am to 3:00 
am, and then slept again until 8:00 am.  He described himself as 
feeling tired in the morning and as not having the energy that he 
would like to have to get himself through the day.  When he has 
the opportunity, he will nap for about 30 minutes in the 
afternoon.  He described his appetite as being pretty good and 
his current weight at 170 pounds is 5 pounds over his self-
reported ideal weight of 165 pounds.  He did not report 
significant feelings of hopelessness at the time, stating, "I 
try to avoid that."  He reported he had suicidal ideation only 
once in his life which was about three years earlier.  When he 
did have those thoughts three years earlier, he reported he 
thought of the impact that that would have on his children and 
that helped to dispel such ideation.  He reported occasional 
episodes of crying but minimized this and stated it did not 
happen very often.  Overall, the examiner reported that self-
esteem seemed to be adequate.

The Veteran's mother was alive and he got along with her "very 
well."  The Veteran reported that he managed most of her 
affairs.  His father was deceased.  He also had three brothers 
and two sisters.  One of his brothers was a paraplegic so he 
managed most of his affairs as well.  The Veteran indicated that 
he had been married since 1983 but that he and his wife had been 
separated for the last five years and were in the process of 
going through a divorce.  The Veteran indicated that he had a 
girlfriend and that they had been together for the past one and a 
half years.  He described the relationship as "a stable part of 
my life."  The Veteran did have a positive relationship with his 
girlfriend.  He had two daughters and one son and reported a good 
relationship with all of them.  

He reported a stressor from about two years earlier regarding the 
rape of his daughter.  He reported that after that occurred, "I 
lost all interest in life."  However, he also reported a history 
of depression in family relatives, including his father and one 
of his brothers.  

In regard to occupation, the Veteran reported that he retired 
from the Army in November 2006.  Since retirement, he has not 
been looking for work.  The Veteran stated, "I can survive on my 
retirement."  According to the examiner, mental health 
symptomatology reported by the Veteran would not preclude the 
Veteran from working, should he so choose.  In regard to 
activities of daily living, the Veteran managed his own personal 
hygiene and grooming.  His appearance at the examination was neat 
and casual.  He was wearing work boots and work clothes and a cap 
which he did not remove.  Meal preparation was done mostly by the 
Veteran's girlfriend or they would eat out.  He did share in 
doing chores and errands.  He socialized with his girlfriend and 
also had friends that he socialized with, such as going golfing 
about twice per week.  Inappropriate behavior was not a 
significant problem for the Veteran.  In regard to substance 
abuse, the Veteran reported a period of heavy drinking until he 
met his current girlfriend.  That is, for about the last year and 
a half the Veteran's drinking has been well-controlled.  He 
reported he now drinks about twice a week and when he does drink 
he only has "a couple."  The Veteran denied any history of 
illicit drug use and reported that he has never used tobacco.  

Upon mental status examination the examiner indicated that the 
Veteran's immediate, recent, and remote memories were good.  He 
was oriented in all spheres.  His speech was normal as to rate 
and volume.  Thought process production was spontaneous and 
abundant and continuity of thoughts was goal-directed and 
relevant.  Thought content contained no suicidal or homicidal 
ideation.  There were no delusions, ideas of reference, or 
feelings of unreality.  The Veteran's abstract ability and 
concentration were both good.  His mood upon examination, as 
evaluated by the examiner, was euthymic and has range of affect 
broad.  He was alert, responsive, and cooperative.  His judgment 
and insight were good.  

The examiner diagnosed depressive disorder, not otherwise 
specified, assigned a GAF score of 65, and characterized the 
symptomatology as "in the mild range."  

On January 28, 2008 the Veteran was referred for a psychiatric 
evaluation.  At that time the Veteran complained of intrusive 
thoughts, specifically "seen a 4 year old girl get run over, 
smell dead bodies."  He also complained of nightmares, inability 
to sleep for longer than four hours per night, with intermittent 
wakefulness.  He also indicated that he has been isolating, 
unable to be around people, feeling irritable, and unable to talk 
about what happened.  He reported that four years earlier his 17 
year old daughter was raped by four men.  At that time, the 
Veteran indicated that he "felt like killing them."  The 
Veteran complained of feeling lack of motivation, loss of 
interest, feeling sad, emotional when watching television, and 
easily frustrated.  He reported feeling anxious and worried all 
of the time.  He denied any symptoms of mania or psychosis.  

On psychosocial history the Veteran reported that he divorced his 
ex-wife in 2007 and was living with his girlfriend and was still 
not working.  

On mental status examination, the Veteran was reportedly oriented 
to time, place, and personal information.  He appeared to be his 
stated age with fleeting eye contact.  He was nervous throughout 
the interview.  Speech was choppy as to tone and rate and there 
was mild psychomotor agitation.  The Veteran's mood was described 
as "tired" and he had a restricted range with agitated tone.  
Thought processes were logical and coherent and thought content 
was negative for audio/visual hallucinations and 
suicidal/homicidal ideation.  Insight and judgment were fair.  
Immediate memory was intact and delayed memory was 2/3  

The examiner wrote that the Veteran had a history consistent 
depression and PTSD (posttraumatic stress disorder).  The 
examiner noted that it was unclear whether the Veteran also had 
an alcohol related issue as he was vague about alcohol 
consumption during the session, reporting a history of one DUI 
(driving under the influence).  The examiner diagnosed the 
Veteran with depressive disorder, not otherwise specified and 
PTSD.  The examiner also assigned a GAF of 55.  

The same VA examiner that examined the Veteran in January 2007 
examined the Veteran in December 2009.  The examiner noted that 
since the January 2007 examination the Veteran had had only 
minimal mental health treatment contact with the last treatment 
visit occurring in January 2008.  The examiner opined that there 
had been no remission of a sustained nature regarding the 
Veteran's psychiatric disorder since his last VA examination.  
The Veteran reportedly continued to take Trazodone.  The Veteran 
complained of a problem with motivation along with periods of 
isolation, feeling like he wants to withdraw, lack of motivation 
and drive.  The Veteran described his sleep as "horrible."  
Specifically, the Veteran got about three hours of sleep per 
night and felt tired in the morning.  He did try to nap or 
"doze" for 30 minutes or so in the afternoon.  He did complain 
of some verbal anger and irritability.  He denied any suicidal 
attempts and the examiner noted that a suicide risk assessment 
found in the medical records from January 2008 reported the risk 
level as "low/nil."  The Veteran reported he has had suicidal 
ideation "a couple of times" since the last rating examination.  
He did become tearful at this point in the examination.  He 
reported that he did not act on those thoughts because he thinks 
about the impact on his family.  He also did not indicate any 
intention for self-harm during the examination. His weight had 
remained stable at 170 pounds since the last rating examination.  
He reported episodes of crying, usually triggered, and occurring 
about once per week and stated that these episodes make him feel 
ashamed because, "I'm a man."  Towards the conclusion of the 
examination when the examiner inquired if there was anything else 
the Veteran wanted to report, he did report episodes of acute 
anxiety.  These episodes occurred almost always at night when the 
Veteran was attempting to fall asleep or stay asleep and were 
averaging about once per week.  He did report some re-
experiencing of events that occurred for him doing search and 
rescue missions while he was on active duty.  

The Veteran's mother was reportedly still living.  He previously 
reported getting along with her very well.  He now reports that 
he has noticed an increase in irritability on his part, stating, 
"I try to be more patient as she gets older."  There was no 
significant change in his relationship with his siblings since 
the last rating examination.  During the previous examination the 
Veteran was married but separated from his wife and during this 
examination the Veteran indicated that he was divorced in 2007.  
The Veteran was still with his girlfriend mentioned in the 
January 2007 VA examination and they had a satisfactory 
relationship.  There was no change in the Veteran's relationship 
with his two daughters and son.  In regard to occupation, during 
the previous rating examination the Veteran had just retired from 
the army, was not looking for work, and had not worked in the 
civilian sector since retiring from the Army.  This continued to 
be the case.  That is, the Veteran was not working, had not 
worked since retirement, and was not looking for work.  

In regard to activities of daily living, the Veteran managed his 
own personal hygiene and grooming.  His appearance at the 
examination was neat, clean, and casual.  He was wearing a cap, 
which he did not remove.  He was capable of, and in fact 
participated in, routine activities of daily living.  For leisure 
or recreation, he walked his dog.  He socialized with his 
girlfriend.  He did have some other friends that he socialized 
with occasionally.  He also liked to take a drive for relaxation 
and occasionally he enjoyed bird hunting.  Overall, inappropriate 
behavior for the Veteran at the time related to some verbal anger 
and irritability that was mild in manifestation.  

In regard to substance abuse, at the previous rating examination 
a history of heavy use of alcohol was reported, but the Veteran 
had cut back on his drinking.  At the December 2009 VA 
examination the Veteran reported consuming two beers per day.  He 
continued to not use any illicit drugs and smoked an occasional 
cigar.  

On mental status examination the Veteran's immediate, recent, and 
remote memories were satisfactory.  He was oriented in all 
spheres.  His speech was normal as to rate and volume, emotional 
in tone.  Thought process production was spontaneous and 
abundant, continuity of thought was relevant and goal oriented.  
Thought content contained no delusions, ideas of reference, or 
feelings of unreality.  The Veteran's abstract ability was good 
as was his concentration.  His mood was mildly dysphoric, but he 
did have a broad range of affect.  He was alert, responsive, and 
cooperative.  His judgment and insight were good.  

The impression was depressive disorder, not otherwise specified.  
A GAF of 55 was assigned.  The examiner concluded that the 
current symptoms of the Veteran's depressive disorder were sleep 
disturbance, episodes of crying about once a week, and infrequent 
suicidal ideation with no plan or intent.  Symptomatology 
relevant to the Veteran's depressive disorder at the time of the 
examination was in the moderate range with the Veteran's primary 
symptoms relating to loss of motivation and drive as well as to 
his reports of sleep disturbance.  


Analysis

The Veteran's service-connected depressive disorder was rated 10 
percent disabling from December 2006 to December 2009 and 30 
percent disabling thereafter.  Based on these findings, the Board 
finds that the evidence of record beginning January 28, 2008 (the 
date of a VA outpatient treatment record) warrants a disability 
rating of 30 percent and no higher.  

The Board finds that the evidence of record prior to January 28, 
2008 does not substantiate an evaluation greater than 10 percent 
for that time period.  During the January 2007 VA examination the 
Veteran reported significant sleep disturbance.  On examination, 
however, he was alert and orient, with speech that was relevant 
and coherent.  His thought processes were logical and goal 
directed and his thought content was negative for active suicidal 
or homicidal ideations.  While the Veteran had not been employed 
since his retirement from military service, he reported no desire 
or plan to retain employment as he could survive on his 
retirement.  This report does not show that the Veteran's 
depressive disorder resulted in any decrease in work efficiency, 
or any impairment in the ability to perform occupational tasks.  
This report also shows that he was assigned a GAF score of 65, 
which is representative of the presence of only some mild 
symptoms, or some difficulty in social, occupational or school 
functioning, but generally being able to function pretty well, 
with some meaningful interpersonal relationships.  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The Board finds that when this evidence is weighed 
together with the other evidence of record, particularly the 
findings as to his psychiatric condition and functioning, that 
the evidence does not show that the effect of the Veteran's 
symptoms, which include sleep disturbances, are of such severity 
to approximate, or more nearly approximate, the criteria for an 
evaluation in excess of the currently assigned 10 percent under 
DC 9434.  See 38 C.F.R. § 4.7.

Given the evidence of record, the Board finds that a disability 
rating of 30 percent, but no higher, is warranted for the 
Veteran's depressive disorder beginning January 28, 2008.  A 30 
percent rating is warranted when there are symptoms such as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

Beginning January 28, 2008, the evidence shows that the Veteran's 
psychiatric symptoms increased in severity.  In the January 2008 
VA consultation report, the Veteran complained of intrusive 
thoughts, nightmares, lack of motivation, loss of interest, 
feeling sad, emotional when watching television, easily 
frustrated, and feeling anxious and worried all the time.  During 
mental status examination, he had fleeting eye contact and was 
nervous throughout the interview.  His speech was described as 
having a choppy tone and rate with mild psychomotor agitation.  
His mood was "tired" and his affect was described as 
"restricted range with agitated tone."  Furthermore, beginning 
January 28, 2008, the Veteran has consistently been assigned GAF 
score of 55, consistent with moderate symptoms or moderate 
difficulty in social and occupational functioning.  As such, the 
Board finds that the Veteran's disability picture meets the 
criteria for a 30 percent rating beginning January 28, 2008.  

Regarding the potential for an even higher disability rating, the 
Board finds the Veteran's depressive disorder does not meet the 
criteria for the next-higher, 50 percent, evaluation.  A 50 
percent rating requires occupational and social impairment with 
reduced reliability and productivity due to certain symptoms; 
however, the Board finds that those delineated symptoms are not 
significant characteristics of the Veteran's disability and the 
effects of the symptoms he does endorse are not productive of 
that level of impairment.  In this respect, the Veteran has not 
been found to have such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; or difficulty in understanding 
complex commands.  The Veteran has also not been shown to have 
any impaired judgment or impaired abstract thinking.  He does 
have some social impairment, but such is found to be contemplated 
by a 30 percent award.   

Further, the assignment of GAF scores of 55 assigned by the VA 
examiners represents the presence of only moderate symptoms, or 
some difficulty in social, occupational or school functioning, 
but generally being able to function pretty well, with some 
meaningful interpersonal relationships.  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The Veteran has a significant relationship with his 
mother, siblings, girlfriend, and three grown children.  With 
respect to industrial impairment, the Veteran retired from 
military service in November 2006 and has expressed no desire to 
seek subsequent employment.  

While the Veteran has experienced several symptoms to include 
depressed mood, anxiety, transient irritability, and transient 
suicidal ideation with no history of attempts or current plans, 
his overall disability picture is not found to most nearly 
approximate the next-higher 50 percent rating (or any other 
rating above 30 percent).  Regarding the suicidal thoughts, the 
absence of attempts or any concrete plan during the pendency of 
the rating period leads the Board to conclude that this symptom, 
while obviously serious, does not, standing alone, demonstrate 
any overall disability picture more severe than that addressed by 
a 30 percent rating.  

The Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code.  
Because there are specific diagnostic codes to evaluate 
depressive disorder, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 38 
C.F.R. § 4.20 (permitting evaluation, by analogy, where the 
rating schedule does not provide a specific diagnostic code to 
rate the disability).  See Butts v. Brown, 5 Vet. App. 532 
(1993).

In conclusion, the Board finds that throughout the rating period 
on appeal, the preponderance of the evidence supports a 
disability rating of 30 percent, and no higher, for the Veteran's 
depressive disorder beginning January 28, 2008.  38 C.F.R. § 4.3.

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board 
finds that the Veteran's disability is manifested by impairment 
in social and occupational functioning.  The rating criteria 
contemplate these impairments.  With respect to industrial 
impairment, the Veteran retired from military service in November 
2006 and has expressed no desire to seek subsequent employment.  
The Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations for the service-
connected depressive disorder are adequate and referral is not 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of December 1, 2006, the day after his discharge 
from military service, and an initial rating was assigned.  He 
was provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of the 
applicable law and criteria.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective date 
in accordance with the facts found as required by Dingess, he was 
assigned the day after his discharge from military service as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant psychiatric 
examinations, obtained adequate medical opinions as to the 
etiology and severity of disabilities, and afforded the appellant 
the opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

An initial disability rating greater than 10 percent for 
depressive disorder for the period of time prior to January 28, 
2008 is denied.

A disability rating of 30 percent, and no higher, for depressive 
disorder is granted from January 28, 2008 and is subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


